EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Chau on June 29, 2022.

The application has been amended as follows: 
Claim 12 is amended as seen below.

-- 12.	A sole structure for an article of footwear, the sole structure comprising: 
an outsole extending between an anterior end of the sole structure and a posterior end of the sole structure and including a first flexion region formed into a first surface of the outsole and a second flexion region formed into the first surface of the outsole, the second flexion region disposed closer to one of the anterior end of the sole structure and the posterior end of the sole structure than the first flexion region; and 
a fluid-filled chamber disposed on a second surface of the outsole opposite the first surface and including a first barrier element, a second barrier element cooperating with the first barrier element to define an interior void, and a tensile member disposed within the interior void and including (i) a first tensile member layer including an outer surface bonded to the first barrier element and an inner surface formed on an opposite side of the first tensile member layer than the outer surface and (ii) a second tensile member layer having a portion spaced apart from the first tensile member layer and including an outer surface bonded to the second barrier element and an inner surface formed on an opposite side of the second tensile member layer than the outer surface of the second tensile member layer, 
the fluid-filled chamber further including a first stitching and a second stitching, 
wherein a first portion of the first tensile member layer and a first portion of the second tensile member layer are drawn together only by the first stitching so as to be in contact with each other and define (i) a first area of reduced thickness that is aligned with the first flexion region, and wherein a second portion of the first tensile member layer and a second portion of the second tensile member layer are drawn together only by the second stitching so as to be in contact with each other and define (ii) a second area of reduced thickness that is aligned with the second flexion region.   --

REJOINDER
	Claims 1-3, 5-14, and 16-20 are allowable. The restriction requirement between the Species and Subspecies, as set forth in the Office action mailed on December 22, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between each of Subspecies 1A-1L has been withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a sole structure having, in combination with other limitations: an outsole and a fluid-filled chamber disposed on a surface of the outsole and including a first barrier element, a second barrier element cooperating with the first barrier element to define an interior void, and a tensile member disposed within the interior void, the tensile member including: a first tensile member layer having an outer surface bonded to the first barrier element and an inner surface formed on an opposite side of the first tensile member layer than the outer surface; a second tensile member layer having a portion spaced apart from the first tensile member layer and including an outer surface bonded to the second barrier element and an inner surface formed on an opposite side of the second tensile member layer than the inner surface of the second tensile member layer; and stitching, the first tensile member layer and the second tensile member layer being drawn together only by the stitching so as to place a portion of the inner surface of the first tensile member layer in contact with a portion of the inner surface of the second tensile member layer to provide the fluid-filled chamber with a first area of reduced thickness that is aligned with the first flexion region.
The closest prior art of record is Lakic (US Patent No. 4,991,317) in view of Hatfield et al. (herein Hatfield)(US PG Pub 2007/0169376), McLaughlin (US Patent No. 5,979,078), and Eitel (US Patent No. 4,262,046), as discussed in the Non-Final Rejection mailed on February 2, 2022. Lakic, Hatfield, and McLaughlin together substantially teach all of the claim limitations except wherein the first tensile member layer and the second tensile member layer being drawn together only by the stitching so as to place a portion of the inner surface of the first tensile member layer in contact with a portion of the inner surface of the second tensile member layer to provide the fluid-filled chamber with a first area of reduced thickness that is aligned with the first flexion region. Instead, Lakic, Hatfield, and McLaughlin all teach wherein the layers of the fluid bladders are joined by bonding, as is conventional within the art, and Eitel further teaches wherein the layers may be both bonded and stitched together for further reinforcement.
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the areas of reduced thickness together taught by Lakic, Hatfield, McLaughlin, and Eitel to be formed only by the stitching, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure.
Furthermore, while Rudy (US Patent No. 5,543,194), previously cited in at least the Non-Final Rejection mailed on March 1, 2021, teaches a fluid bladder that includes only stitching to draw layers of the fluid bladder together at areas of reduced thickness, Rudy explicitly teaches wherein the stitching does not draw the layers together so as to be in contact with each other, as required by claims 1 and 12. As discussed by Applicant on pages 8-9 of the Remarks filed on June 1, 2021, “Rudy states at column 24, lines 47-51 that ‘Such sewn lines draw the fabric down a prescribed distance (1/2 to ¾ of the thickness of the fabric) using care not to seal the fabric completely closed, therefore precluding movement of air across the sewn lines, or a line of discomfort under the foot.’ As such, Rudy discloses a fluid-filled chamber wherein air is allowed to move along the entire length of a fluid-filled chamber in which the tensile member is disposed. As such, Rudy teaches away from the feature of drawing the first tensile member layer into contact with the second tensile member layer.”
Therefore, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Rudy’s fluid-filled chamber to arrive at the claimed invention, as doing so would directly contradict Rudy’s teaching of allowing air movement across the fluid-filled bladder for comfort and flexibility. Furthermore, such a modification would be improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3, 5-14, and 16-20 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732